Hudgins, J.,
concurring:
I was under the impression that the former opinion reported in (Steindler v. Virginia Public Service Co.), 163 Va. 462, 175 S. E. 888, 95 A. L. R. 220, settled the principles to be applied in ascertaining damages in this controversy, and so stated in a reference made to the case in Dobie v. Sears, Roebuck & Co., 164 Va. 464, 180 S. E. 289. However, on re-examination of the former case and the questions presented on this record, I do not think we are precluded from a re-examination of the rule to be applied. On mature consideration of this question, I have reached the conclusion that the present opinion correctly states the principles applicable and, therefore, I concur in what is stated therein.